Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 1 of 12

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
Pope 9 Cesar DIVISION

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

 

 

AMENDED COMPLAINT
sone
Allis tela CLES APR 10 209
Inmate# OS3S 73 , Abe.
‘(Enter full name of Plaintiff) FOR wD BY

 

Vs. CASE NO: 3:18-cv-2121-RV-HTC

(To be assigned by Clerk)

(div phase AA CRT
cenit tell CPORE
Lgl byee. LECT MAY ;

ZLE0 Tp Lz al
Mb aa. DEA ra
(Enter name and title of each Defendant.
If additional space is required, use the

} biank area below and directiy iv the riyhi.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

FILED USOC FLD PW
he 46 '£9 AMIE4S

 

 
PLAINTIFF:

Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 2 of 12

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff:
Inmate Number
Prison or Jail:
Mailing address:

APSSH.
Lenfaay conclu, Susiiia sew .
YQ} 7eEpbLH ROA.

KLatlade, ZW 1 (WAL

IPSES~= STL

DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1)

(2)

(3)

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

 

 

 

 

 

A. CRAY

tePi, (ULASE. .
Lest trrecfton JM SFI at 110”
See FEAL Rowe:
KEn/imny, SY 0b IREBS

 

 

 

 

 

 

 

 

 

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 

 

 

 
Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 3 of 12

Hil. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).

- aS

 

Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A.

Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?

Yes(

1.

NO a FWD

) No(-F

(a) Plants: phone Qu. Caters

(b) Defendant(s): _<PBAé “Ae Aoaae LOANS SOR

Name of judge: . $s Case #:
SLO: hide

Approximate filing date: a

If not still pending, date of dismissal: i Sard Aeneviap

Reason for dismissal:
Facts and claims of case: fRacsanifive AGEASE | aA7e
BSB LVEN: ACA Atte \Vaihegs At PA EF tno

(Attach additional pages as necessary to list state court cases.)

 
 

County and judicial circuit:

 

 

 

 

Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes(.r No( )

1.

oak WD

 

 

i
Parties to previous action:
a. Plaintiff(s): LZ, 40
b. Defendant(s): LILO SCRE,
District and judicial division: £4.52 AKSV?P7EH CASES.» LMI LY
Name of judge: LYN SZ Case#: “VG

Approximate filing date: LMS £ OPT

If not still pending, date of dismissal: Lk .
Reason for dismissal: Led 7} Serpe fp ClAanKg.
Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 4 of 12

7. Facts and claims of case: “274 40v vhs 4 Seve.
LMS DtSf Tt CP VAZZ.
(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any. aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( * No( )

lf YES, describe each action in the space provided beiow. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:
a. Plaintiff(s): Ales DAVE Oavven s

b.  Defendant(s):__§ S72 oF Ba hb

District and judicial division: 3 terefletiet Lnraaty eur7 Atet omiy
Name of judge: LES - Case#: ZE-2S8 7

Approximate filing date: LS LITE - 20+

If not still pending, date of dismissal: LIMES

Reason for dismissal: Léwe &b :

Facts and claims of case: L2eon Zoe PRET Pf LEGON

LAY EAE LID SLO STE VOLPE

(Attach additional pages as necessary to list cases.)

NO a FW ND

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( ~~ No( )

1. Parties to previous action:

a. Plaintif(s):__ ~<A Ave Awe s

b. Defendant(s): SGC OF= FoR phA~

District and judicial division: LL E

Name of judge: WMNE Case Docket #_ 4S
Approximate filing date: _4A7_S Dismissal date: 44/ $
Reason for dismissal: LAE

oF wD

 

 
 

 

Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 5 of 12

SIGE Y — LON BOF ION

AWifens BALE. CEA S Phi

LRSE 2LLG, CPI) IY
Devas “Heard Agile Congres spon |
472
GH AARNE Pei) VO AMT PF PAPA PNDLE
(967 FORE. Pzxufe Dife pagar oo7/

MULLEN we Gees
6 PROPEL 11-7 — ORSE OPP LA D487
AGO SVE Tnee
BOE” Ls. ) S&P” OF CONES A~
SR CAS Lh 2 AORNVOPON) 4S
QC in RORY SAURUG CS AY

BAAS, (LAE)
Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 6 of 12

6. Facts and claims of case: __ <¢7A@WE2) BLM A SSARVEY
MOLY (10/13 GRBAIES

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

A OV MNetErAER te 2M. 2 ane’ [0 Sf Zs" Ackap LLM
KLE CS AOL. LUELLALLEAL LEO LM POG TL
a LREC HEE AorAS DME ANZ 20 FRCL? O02, OEE, LAERe
LEE SOMA “ide Raver P2H Feithe /Ftan wlve jArhe. frit
anise StL. ieee ATE Ln Be A VOCOR rrr
Kitts ett trl 2 Leona apy the Libor (ite BEL, L207 SBA Che
ated rt. c
SF, 2 IL LOLLY LLY Neier by Ys LM,
WZ € OF elt cet at AGA Letuse z- coal aug?”
Ti AME HOR.

o LUE LSS A Amore Dneei= MA PbS LEI UIPTE,

ame Z2 BO ee __
Sa Z : KA OE = be. Woagert lore ‘ 270A

K we STP2HAL- ————

é. THe 2007 eA eoatt (alike low atiy TLE. Zing. OF he.

SELLA LED, Dbiticet pl whe. LULL ATVEMRALY

ZOLMEE AA LZ AVOLS, AOL BD PAY WE eto MOA shun?

7. ZL siete tes, atl ALAMO ALEL A tad 1° SDAP CY Pn

(itith | Berge (26 TD Pope EL, «
So wa: ZOOS ERLE LC LRM LLM
gy Denny te LCL OPE AV MOTION SBR. 1dSC AAT ~

 

 

7

5

 

 

pg en PI

 
Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 7 of 12

L202 Aowbage, fpr x 12S CXS BIN Ofe tore. Reap The
itt ww the thmun nwo ces wwe Har oF” LZ eepek LOY
Mh Mecras? fines Ad, entthins she Poaehett the Lzutyo-

ie Coe i. Baarnznttided ree Ra ae Atpapliajefy,
So

10, niepae ced eer wanes de sabes ans, ahseupaity 7

2h PUES BAA ety I SURG? DAT ADS, aT
ry ay Uti’ BE auvanis Ipase Apud Ayo she le pelo hep
LMMTDA 07% LNA NOLO WE LZ stoi MM Ze a Pady Ards
OPER TEA?" typi
e Aly

we SON. Ley ere{ wen. fv aE

a be «LAA OUERE EXCESS MMA Fo a
SWAY SE EE: AL aH Fhe

Mey Se’ LEC MEV EL DULPG ADL Sy the POLY Ze

LZieile De 78 FHM, ALPRS OMAK PDERESLE we obeare Fone EF AOSE
A SUMS Anite pl Of- SbAtals TAD. go

; LM
zibe_cadtaianitbyy “Ot Aupeten CB eben. LAPS PED,

A322 MOS IAP 70 LYWE SHEER BUY SDS. g, ad
2 hhnl Kil NOSE EE APSE 2 AOSE L58 XAOY. PRCE TO

LIC L¢-SLI CFE AAESES. Tae fone te Kallis or the Ash, it Masel on ely.
19. S97 Lod ALPESON VOSS ET 116 JP Ae caniyER Le LHLA FRO
Mite ies the wee CYP wy Antnaen Y Rite,

MS_ MULE 2-LPAORE LB QED AEC Lényirt Loe 2 eh Trl
CA HS pe apa fpes pane.

Vb LODE S10 COA Pe ~. Loh. SLB SK “(odds SLE SCH

 

        

 

 
 

 

 

 

z (nate ave: PBS Lt bsLe JD Whe AMAA CCUM rayh

JiaLO L0p WALYE LAYWSED SI76 MCA Jo <2 30ND.
Mix. JE6 wyeretelT Olt LE

SDC ALEVEAVELZL Sb 2 anes aI FFT) “he Btn) V3-OF &
Case 3218-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 8 of 12
KLWUINYEY ION ~ La

Fo (LORY) VIO 4, FF LaWOS Sard Sit Arn PTE Lleey
LC We Neigefper. 2 aes A Hp MW CESS VE LIK
>» aay becol AHA SA oy aony PERCE Ly
WVaSE A, LRU. 2D Ge: OMT LE AY (MOE wh vbsng

| Aearee Ji HSE Ta Forfle OR Shhoayper.

1f|\ Te SE of whe Hees AGWSE 76 REE whan nage

ST.

ZO,

WW NOPD Aby RAP

Searhiy PrMMI/g NMytnesen G H7ée Rap ERLIOL [Roaf
Whe Stonbe 07F720 tufperey arene 6 FO MALO. Rath
70 the Vans (ete. seth Ferre fhKese AF We ipieds
(Be Sli! Orrgizt Jatin crende ven 77 lhe whe wtbeed elected
2 APUSLD AN PS 3 Olt TO AUB Frey anes

7 Ay JI Wrdenneey Meco cee it “ee
Whe edetses Lutrouse"b/ rhe nthe ahesmpge cassbza
By tra COLLEY Sy YORSE CtaifeLnes

OW MireKMER 7 ite. 7786 AEX dea G 2 tS Septet le
SR XRPY ) etl ans efbrpe C2) 7Hhbee S7Fe ae,
YOY. rv G7 OOS LAVERY hte 2 SiH hole Ay,
an MEE DOYS ZOE AM RACH IG PLOW gh Ny fF
PSEA CWP EX SERIER CONS Ay Boleyh MIGHT.
Rpg Aen StaeC. Linas, nity SUES tue hy
THE AMY Ui (GHA ARSE ty? Appi bitAs Pes iinl Jimny!

Ons Yhe Sonne whey Stn J LL, 2 APS ZRRPSATOZ EY
mnikrlanyce PHA? ene MAGS aL. BE og 7o
OYRT Hosijac. iW P28 elit /Tixthye PPR Sctipezey,

Witenrdie 93 20 le 29H 2 F211 ys Nis llectninay “SUAS
oteve 4p 40. bo son hoch n, nth.

 

| PA
Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 9 of 12

Tie Verntla Pils) 206 Cages Ls&h Be XY SOME
mueyinece Aoccwtne Tbe «ss pune fyere, AF
Kenlihy Cotlec {inte Wifi fra, bode mg Abe,
Lys J Vee ee OF Be SIEVE Dthty nti) 7b
EC COE LNIS RLS LB CAYLEE Oy YB The
Hear. Awe yher trtnnicn 6deit ststailey he
SOREL SE Ne ferns Fo “Bre ny soap) fOECHH OS yor ALE GACSE,
RESLD CAF SL°OE-2LTDO LGAEV PRC,
ay} Age Fo the MLRVE eyfucnoxe vont JUS, ace
ee nthe end eretA FP aps foo Hlosgh Te.
LZ" ates ated 72 Aunsve 7E JEEVES » KEL ER,
WOE SSOUE ca Th MY ID 24D. String Jr
JUNE LEV YAWED Bh 1 FLO TEBE 1808
TE MEE

—

NOMTHF: anes anne 72

“ 2 AGYIEPPE osze (Ze LUCE SA ty stews
CORAL.

.
a

Man oy E NEG EE/ Mg A Yeh (ARC An Po PE LS,
SOVORSIBES FO LF ECFige phe SENLICE PACES,

2g

 
Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 10 of 12

VI. | STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
compiaint.

TG Pott TF OSX S FIAT LAP GI IP) PVE A 192890 Bt oie
MOS MAE TINN PLLy Lei aftiaf eeew nia E A. helF Sf taVIE 0,
LK AY Cel CRC BETTLE OF OP). ded tsig SIE AULA D

tat abvidiiye gustan CC 70 hot MZ= LOG 1 Téf ded RIT
jee Ata Mowe imap papa Ore Be
Mh

ea ys Cay anys HTL Ficus
yaw OF Me ADtnT a Atal hy MP usp ne O Ser w te a

 

nt saRiOOReR gna META Rat 8 Ae RE Nan A AR Pe MRE ES oe ean n

      

Vil. RELIEF REQUESTED:
State briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.

Aba Juv LOE dine Cnteds Repub yeh Thkg tlenatre coups Fo
asl ort teslen rt. Aufles oF cri Paoctgisiil toned LonpStifedmwal
Lodes PMS STH AS FOR Sire ZOMESEVE LLAYELESOLIY Ares Bia eliMe
Vemnuge Penn We Mpnne Métis went f, 7

1 DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

gasih 2/9 _ttion. fale Clvind:

(Date) (Signature of Plaintiff)

 

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
Q delivered to prison officials for mailing or 0 deposited in the prison's internal mail system on:

the day of _ Aare. , 204F

(Signature of Plaintiff)

 

Revised 03/07
 

Case 3:18-cv-02121-RV-HTC Document 23 Filed 04/16/19 Page 11 of 12

SPL 6p = lett. Age F Men Wes.

\— SW OE OCCLUSAL In ioF irae SaslayA OY pK

eA (OVE 97€ CA tiles Knomngy YF" 17" wth!
POUT YAR AT FO eS Bag 7 ON LATS Aigd
Mny. Fie CEGBIOIEN Griese Fon he PebTied Myp ver
ONE TOO CPE AR PRT EL, (LT)

We eid PuntBben ir fee 8) pret tagé
Nil 08S AtEny Tint V7teeO capes hte Buds
LwirSet Atay) shrortad) CURL. . Leaf PLY B thease A ABS
SILOM WD AUS CONV GET age POLLO CMUS nM MENG ont”

we Hagia rhe fb nweaanal tolerin) (att Pre EN te ip
“47D 13E 07 )

ALdere Atpues(ees! “rege? VI, coUTUwe -

ZW AER OFF 2096. Bnd rN Eire. agdvciiy Ars ell.
tify LYLWSES Alay ees SEM VICE sees oaney Fee
OU Cit 2087 be CfipnyY 70 Be Seiwa:

77 BOLT CONDYOLR SE GR DOV BM PES I SO) 700,
OU Aind/ié Lenrengee 7. 282, QPL

 

 

 

 
 

Page}12 of 12

Peocaf ftp Aghparet gflefygaten Zaft UE ftpeffgfecellpeftff taf] SSE8h—Ragere

COSCE: CWVGl “YOR LS WEE
LOWLS” KEL GEE LVYV ZL

G02 93 ve :

NOWALESNE cs LEE SES CE LWW VG MOLY |

FINCH ORMMAS

7 WING OSNNOO giyie Oe .
ee (8 0C/z1/¥0 BT, alt SF VOOY RIVER Kp
een een eat PLLELISS IL FAVE TOG? Nor neg

STORE M he
WEP see SE DA

ERSEEO LE SILA D HOP PY, pe LL

“nae — neers _ —

    

 

 

 

 

 

Case 3:18\ov-08121-RW-HTC «Document 23 Filed 04/16/19
